DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  
Regarding claim 17, this claim should end with a period instead of a comma.
Regarding claim 18, this claim depends from claim 17 and includes all of the limitations thereof.  Therefore, this claim is objected to because it depends from an objected to base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 13-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US 2006/0021688) in view of Miyazaki (US 2017/0210881).
Regarding claims 1 and 20, Sandstrom teaches a rubber composition for a tire tread with enhanced traction (¶10) comprising at least one conjugated diene elastomer and about 0.1 to about 30 phr of corncob granules (¶16-18), wherein the rubber composition contains micro-protrusions of the corncob granules (¶28).

Regarding claim 2, Sandstrom teaches that the rubber composition contains corncob protrusion generated micro-cavities formed by a release of a portion of the corncob granule protrusions (¶29).
Regarding claims 3, 11, 13-15, 17, and 18, Sandstrom teaches that the rubber composition comprises from about 30 to about 110 phr of reinforcing filler comprised of precipitated silica and carbon black (¶19-21).  The rubber composition also contains at least one coupling agent (¶23) such as bis(triethoxysilylpropyl) polysulfide with a polysulfide bridge of about 2 to about 5 sulfur atoms or alkoxyorganomercaptosilane (¶73, 74).  
Regarding claim 6, Sandstrom teaches that the rubber composition is vulcanized (cured) in the presence of a sulfur vulcanizing agent such as elemental sulfur (¶82).
Regarding claims 7 and 8, Sandstrom teaches that the rubber composition comprises a diene elastomer such as cis 1,4-polyisoprene rubber or cis 1,4-polybutadiene rubber (¶53).
Regarding claims 9 and 10, claim 9 states that the rubber composition also includes “up to about 25 phr” of at least one of another type of rubber selected from a list.  The phrase “up to” includes the amount of 0 and therefore, this is not a required component of the rubber composition.  MPEP 2173.05(c) II.  

Claims 4, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US 2006/0021688) in view of Miyazaki (US 2017/0210881) as applied to claim 1 above, and further in view of Sanders et al. (US 2017/0361658).
Sandstrom and Miyazaki teach the rubber composition as set forth above.  Sandstrom does not teach that the rubber composition contains from about 2 to about 40 phr of a petroleum based rubber processing oil and a triglyceride vegetable oil such as soybean oil, sunflower oil, palm oil, or rapeseed oil.  However, Sanders et al. teaches a rubber composition comprising a diene rubber, carbon black, silica, and is sulfur cured that is used as a tire tread (Table 1; ¶1 and 93), wherein the rubber composition comprises between 5 and 50 phr (¶60) of a combination of a petroleum based oil and a vegetable oil such as soybean oil or sunflower oil (¶58-59).  Sandstrom and Sanders et al. are analogous art because they are from the same field of endeavor, namely that of diene rubber based rubber composition useful as tire treads.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use between 5 and 50 phr of a combination of a petroleum based oil and a vegetable oil, as taught by Sanders et al., in the rubber composition, as taught by Sandstrom, and would have been motivated to do so in order to enhance the processability of the rubber composition (¶57).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US 2006/0021688) in view of Miyazaki (US 2017/0210881) as applied to claim 1 above, and further in view of Blok et al. (US 6,670,416).
Sandstrom and Miyazaki teach the rubber composition as set forth above.  Sandstrom does not teach that the rubber composition comprises at least one of clay, talc, and calcium carbonate.  However, Blok et al. teaches a rubber composition comprising a diene rubber, carbon black, silica, sulfur and is used a tire tread (Table 1; Col. 7, lines 60-65; Col. 8, lines 40-45), wherein the rubber composition comprises clay and/or talc (Col. 5, lines 20-25).  Sandstrom and Blok et al. are analogous art because they are from the same field of endeavor, namely that diene rubber compositions useful as tire treads.  At the time of the filing of the instant application, a person of ordinary skill in the art would have been motivated to add clay or talc, as taught by Blok et al., to the rubber composition, as taught by Sandstrom, and would have been motivated to do so because using these as part of the filler can reduce cost (Col. 5, lines 20-25).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US 2006/0021688) in view of Miyazaki (US 2017/0210881) as applied to claim 1 above, and further in view of Sandstrom et al. (EP 2033813) (“Sandstrom II”).
Sandstrom and Miyazaki teach the rubber composition as set forth above.  Sandstrom does not teach that the rubber composition contains from about 1 to about 10 phr of zinc rosinate.  However, Sandstrom II teaches a rubber composition for a tire tread comprising a conjugated diene based rubber, carbon black, silica, and is sulfur cured (Abstract; ¶10, 20, 31), wherein the composition also contains from 1 to 10 phr of zinc soap comprising zinc rosinate, preferably as an in situ formed product of zinc oxice and rosin acid within the rubber composition (¶10).  Sandstrom and Sandstrom II are analogous art because they are from the same field of endeavor, namely that of diene rubber based compositions useful as tire treads.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to add from 1 to 10 phr of zinc rosinate, as taught by Sandstrom II, to the rubber composition, as taught by Sandstrom, and would have been motivated to do so in order to promote enhanced wet traction for the rubber composition (Abstract).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767